THE     ATIT~RNEY           GENERAL
                     OF   -XAS




                     January8, 1976

Honorable Everett L. Anschutz         Opinion No. H-759
Executive Secretary
Employees Retirement System
     of Texas                         Re: Whether credit for
P. 0. Box 12337, Capitol Station      military service is to be
Austin, Texas 78711                   counted when determining
                                      eligibility for judicial
                                      retirement.
Dear Mr. Anschutz:
     You have requested our opinion concerning the construction
of House Bill 887. Acts 1975, 64th Leg., ch. 522, p. 1367.
The Bill amends article 622833,section ZA, V.T.C.S., to
provide in part:
            Any contributing member of the Judicial
         Retirement System who has completed eight
         (8) or more years of service creditable un-
         der the Judicial Retirement Act . . . may
         receive creditable service for not more
         than forty-eight (48) months of federal
         military active duty service performed dur-
         ing time of armed conflict by paying to the
         Judicial Retirement System for deposit in
         the General Revenue Fund an amount equal to
         6 percent of his current monthly salary for
         each month of such military service estab-
         lished.
Article 6228b, section 4, provides in part:
         Any person who has served     on one (1) or
         more Courts of this State     . . . for
         twenty-four (24) years or     more at any
         time . . . shall likewise     be entitled to
         retirement pay . . . .




                          p. 3206
The Honorable Everett L. Anschutz - page 2 (H-759)


Your question is whether service credited under section 2A
may be considered as service "on one (1) or more Courts of
this State" within the meaning of section 4.
     Prior to its amendment, section 2A provided:
               The time served in the armed forces of
          the United States government during the
          time   of war by any Judge coming within the
          purview of this Statute shall be credited
          to the length of judicial service, if such
          services in the armed forces of the United
          States government were during the elective
          tenure of such Judge.
We believe it to be clear that creditable service obtained
under the former section 2A would have been "credited to the
length of judicial service" under section 4. Other statutes
pertaining to credit in retirement systems for military
service similarly define "creditable service." V.T.C.S.
art. 6228a, 99 4A and 4G; V.T.C.S. art. 6228g, 9 2(11). We
are aware of no legislative intent to restrict the definition
of "creditable service" as used in the present section 2A.
In the absence of such an intent, article 6228b should be
given a "pro-beneficiary construction." Attorney General
Opinion H-348 (1974); See Woods v. Reilly, 218 S.W.2d 437
 (Tex.SUD. 1949). Accoxnslv.   it is our oDinion that Years
credited for military serv&.under   section 2A are to be
considered years of service "on one (1) or more of the
Courts of this State" for purposes of section 4.
                     SUMMARY
          Military service credited under section
          2A of article 622813should be considered
          as service on the Courts of Texas for
          purposes of section 4 of article 6228b.
                               -Very truly yours,


                                     L. HILL
                                Attorney General of Texas




                        p. 3207
   The Honorable Everett L. Anschutz - page 3 (H-759)


   APPROVED:



    DAVID M.
WAssiskf       NDALL,


   -4
   C. ROBERT HEATHS Ph=.**?
                   ,   “..LLI...I.


   Opinion Committee
   jwb




                                     p.   3208